ON MOTION FOR REHEARING.
LATTIMORE, Judge.
We have carefully considered the record again in the light of appellant’s motion, but are unable to agree with any of his contentions. Clearly, the qualification of the trial court on appellant’s bill of exceptions complaining of the refusal of a continuance sought by him, must be given effect by us, and same shows that in the opinion of the trial court appellant’s wife was not unable to be present at court, but on the contrary was able to so appear.
We think it proper to allege the animal, the property of a fifteen year old minor son of the alleged owner, in the case before us, — as the property of the father. The record shows that the father took care of the animal, and it was under his care, management and control.
Each of the questions set up by appellant in his motion for rehearing was passed upon in our original opinion, and we think correctly.
The motion for rehearing is overruled.

Overruled.